Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 4, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  156900                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 156900
                                                                    COA: 318329
                                                                    Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 5, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Dixon-Bey (Docket No. 156746) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 4, 2018
           p0501
                                                                               Clerk